TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00056-CV



                                    Michael Cardiel, Appellant

                                                  v.

                                 Carrillo Family Trust, Appellee



              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
              NO. 83,293, HONORABLE JEANNE PARKER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Michael Cardiel filed his notice of appeal on January 13, 2016. On June 14, 2016,

the Clerk of this Court notified appellant that his brief was overdue and that this appeal was

subject to dismissal for want of prosecution if he failed to file his brief or respond to the notice by

June 24, 2016. To date, appellant has neither filed his brief nor responded to this Court’s notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: July 6, 2016